Citation Nr: 0532225	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-29 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Service connection for tinnitus.  

2.	Service connection for otitis media.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran is reported to have had active service from July 
1944 to April 1946.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2002 and April 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.      


FINDINGS OF FACT

1.	The veteran's tinnitus disorder is not related to active 
service.  

2.	The veteran's otitis media disorder is not related to 
active service.  


CONCLUSIONS OF LAW

1.	Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).  

2.	Otitis media was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for his tinnitus 
and otitis media disorders.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the merits of these claims, providing relevant 
VA law and regulations, the relevant facts, and an analysis 
of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of rating 
decisions issued in September 2002 and April 2004, Statements 
of the Case issued in September 2003 and March 2005, a 
Supplemental Statement of the Case issued in January 2004, 
and letters from the RO issued in May 2002 and January 2004.    

In the rating decisions, the veteran was informed of the 
basis for the denial of his claims and of the type of 
evidence that he needed to submit to prevail.  In the 
Statements of the Case and Supplemental Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument.  In addition, the RO advised 
the veteran in its May 2002 and January 2004 letters of the 
respective duties of the VA and of the veteran in obtaining 
that evidence.  The letters stated that the veteran should 
forward evidence to the RO, or notify the RO of "any 
additional" information that pertained to his case which the 
RO should obtain.  The Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004)(veteran should be notified that he 
should submit any pertinent evidence in his possession).  And 
these letters were provided to the veteran before the RO 
denied his claims in September 2002 and April 2004.  
Pelegrini, 18 Vet. App. at 121 (a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits).  Therefore, the Board finds that the rating 
decisions, the Statements of the Case, the Supplemental 
Statement of the Case, and the notification letters provided 
by the RO specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained private, VA, and service medical records relevant to 
this appeal.  The veteran was also afforded VA compensation 
examination.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Service Connection

The veteran claims he is entitled to service connection for 
tinnitus and otitis media.  For the reasons set forth below, 
the Board disagrees and finds the RO's denial of the 
veteran's claims the proper course of action.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Generally, to establish service connection for a disability, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In this matter, the Board finds that the record supports the 
veteran's claims to current tinnitus and otitis media 
disorders.  Regarding the tinnitus claim, the Board notes 
that a January 2003 VA clinical note indicates that the 
veteran denied experiencing tinnitus.  But the Board finds 
the preponderance of the evidence in support of his claim to 
a current tinnitus disorder based on a November 2003 letter 
from his private physician which diagnosed the veteran with 
tinnitus.  Likewise, in this letter, the physician diagnosed 
the veteran with a history of otitis media, which is 
supported by medical evidence showing otitis disorders dating 
back to December 1976.  As such, the Board finds the first 
element of Pond satisfied here for both claims.  Pond, 12 
Vet. App. at 346.

As to the second element of Pond, the Board finds the record 
devoid of medical evidence showing the in-service incurrence 
of an ear injury or disease.  The record clearly shows that 
the veteran experienced several other disorders in service 
and soon after service.  But record does not show in-service 
treatment for ear or hearing disorders.  Rather - a March 
1946 examination report found the veteran's ears to be 
normal; the earliest medical evidence of ear disorders is 
found in January 1963, over 17 years following the veteran's 
discharge from service; and the veteran did not file his 
service connection claims for tinnitus or otitis media until 
March 2002 and November 2003, respectively, over 55 years 
following active service. 

In addressing the second element of Pond, the Board notes 
that the preponderance of the evidence indicates that the 
veteran engaged in combat during his active service.  See 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  The record 
indicates the veteran's MOS as an infantry rifleman.  Service 
medical records refer to the veteran's service on the front 
line, service in combat, and evacuation to England from 
continental Europe.  And the record does not counter the 
veteran's claims that he received medals for his combat 
service.  As such, the Board finds the veteran's statements - 
that German hand grenade explosions injured his ears - to be 
sufficient evidence that he experienced in-service injuries 
to his ears.  The second element of Pond is therefore 
satisfied for both claims.  Pond, 12 Vet. App. at 346.
 
There is no medical evidence of record connecting the 
veteran's current disorders to his service.  By contrast, the 
medical evidence either denies nexus, or is silent on the 
matter.  A July 2002 VA compensation examiner found the 
veteran's tinnitus disorder unlikely related to service given 
the length of time between service and onset of symptoms (the 
veteran filed his otitis medial claim after this 
examination).  And the private medical evidence submitted by 
the veteran, detailing treatment since January 1963, does not 
mention service as a factor in the veteran's hearing and ear 
disorders.  Even the November 2003 opinion rendered by the 
veteran's own private physician did not connect tinnitus and 
otitis media to service.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993)(service connection may be granted on the 
basis of a post-service initial diagnosis of a disease, where 
medical evidence relates the current disability to the period 
of service).   Under such circumstances, the  veteran's 
tinnitus and otitis media are clearly and convincingly 
unrelated to service. 
 

ORDER

Service connection for tinnitus is denied.  

Service connection for otitis media is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


